Order entered November 26, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00618-CV

                              CHARLES MITCHELL, Appellant

                                                 V.

                                  RUTH HOUSTON, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-14792

                                             ORDER
       The Court has before it appellant’s November 20, 2013 motions to extend time to file his

brief and to suspend the Court’s local rule to allow appellant to file only the original of his brief.

We GRANT the motions. We ORDER appellant’s brief filed as of the date of this order.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Charles

Mitchell, TDCJ No. 1851936, Allred Unit, 2101 F.M. 369 N., Iowa Park, Texas 76367.

       We DIRECT the Clerk to send appellee a copy of this order by first-class mail.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE